DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6 are pending. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Wahlin et al (US Publication 2018/0146292 A1).
 	Regarding claims 1-2, Wahlin teaches a(headphones, fig. 2A) headband for headphones comprising: a band base portion (headband, 210, elongate strip 211) including a U-shaped cross section forming a slit opened on a side surface of the band (groove 250 provided in elongate strip 211), the band having a first flexural rigidity (elongated strip 2111 made of  a flexible/pliable material, para 43); and a supporter (leg, 220) detachably attached into the slit (snap connections 260a-c; para 49, 50) formed into an arc shape (arced leg, 220) and having a second flexural rigidity (leg 220, rigid material; para. 46-47) larger than the first flexural rigidity.  

 	Regarding claim 3, Wahlin teaches the headband according to claim 1, wherein the supporter and the band base portion have appearances with mutually different colors (col. 14-16, wherein the supporter (for example, the leg supporter 220 could be glass or carbon fiber and the band portion could be a polymer).  

Regarding claim 4, Wahlin teaches the headband according to claim 2, wherein the supporter and the band base portion have appearances with mutually different surface finishes (fig. 2A).  



 	Regarding claim 6, Wahlin teaches a headphone comprising: main bodies (230) each housing a speaker unit; and 16C/R: P190085US01O/R: JVCK-D0444US01a headband (210) according to claim 1, linking between the main bodies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494.  The examiner can normally be reached on Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712722957.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
September 8, 2021
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653